Citation Nr: 0518183	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  95-09 243A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for residuals of nerve 
root compression at C5-C6 and C6-C7 with degenerative disc 
disease and involvement of the left upper extremity, for the 
period on and subsequent to September 23, 2002.

2.  Entitlement to a total rating based upon individual 
unemployability (TDIU rating).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Counsel

INTRODUCTION

The appellant had active service from June 1962 to October 
1974, and from December 1990 to May 1991 in Southwest Asia in 
support of Operation Desert Shield/Storm.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 RO decision which, in 
pertinent part, denied a rating higher than 20 percent for 
residuals of nerve root compression at C5-C6 and C6-C7 with 
degenerative disc disease and involvement of the left upper 
extremity, and denied a TDIU rating.  In May 1996 and January 
1998, RO hearings were held.

In March 1999, the Board remanded the claims to the RO for 
additional evidentiary development.  In December 2000, the 
Board again remanded the issues to the RO for additional 
procedural development.  In April 2003, the Board issued a 
decision which denied the claim for a rating higher than 20 
percent for residuals of nerve root compression at C5-C6 and 
C6-C7 with degenerative disc disease and involvement of the 
left upper extremity prior to September 23, 2002.  The issues 
of entitlement to a rating higher than 20 percent for 
residuals of nerve root compression at C5-C6 and C6-C7 with 
degenerative disc disease and involvement of the left upper 
extremity on and after September 23, 2002, and of entitlement 
to a TDIU rating, were deferred pending further Board 
development of the issues.  In December 2003, the Board again 
remanded the claims to the RO for additional evidentiary 
development. 

With respect to other procedural matters, although an 
attorney represented the veteran during part of the appellate 
process, in January and October 2002 letters, the RO informed 
the veteran that said attorney's authority to represent VA 
claimants had been revoked; that he had the option to obtain 
or not obtain other representation; and that he should 
respond within 15 days of that letter if he desired a new 
representative.  He did not subsequently request 
representation.  See in particular statements dated in August 
2002 and an October 2002 Report of Contact form.  Thus, it is 
apparent that the veteran intends to represent himself in 
this case.

REMAND

The veteran seeks a rating higher than 20 percent for 
residuals of nerve root compression at C5-C6 and C6-C7 with 
degenerative disc disease and involvement of the left upper 
extremity on and after September 23, 2002, and also seeks a 
TDIU rating.  In the Board's December 2003 remand to the RO, 
the RO was instructed to obtain VA examinations which 
addressed specific criteria relative to the veteran's claims 
for an increased rating and a TDIU rating.  Evaluation of 
such criteria was necessary for the Board to properly 
adjudicate the claims given the revisions in the rating 
criteria for intervertebral disc syndrome which took place 
during the pendency of the appeal.  Specifically, as of 
September 23, 2002, under Diagnostic Code 5293, 
intervertebral disc syndrome is rated on the total duration 
of incapacitating episodes over the past 12 months.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003), effective 
September 23, 2002.  On and after September 26, 2003, 
intervertebral disc syndrome is rated either on the total 
duration of incapacitating episodes over the past 12 months 
or under the General Rating Formula for Diseases and Injuries 
of the Spine, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004), 
effective September 26, 2003.  It should be pointed out that 
the revised rating criteria may not be applied to a claim 
prior to the effective date of the amended regulation.  See 
38 U.S.C.A. § 5110(g) (West 2002); Rhodan v. West, 12 Vet. 
App. 55 (1998). 

In this case, a review of the record shows that VA 
examinations conducted in November 2004 and March 2005 are 
inadequate for rating purposes as the examiners did not 
address the presence or absence of all of the diagnostic 
criteria necessary to fully and fairly evaluate the veteran's 
claims.  Specifically, the examinations do not address 
whether the veteran has cervical intervertebral disc syndrome 
resulting in incapacitating episodes (a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician) and do not detail how long the total duration of 
any such incapacitating episodes during the past year were, 
and do not provide an opinion as to whether his service-
connected residuals of nerve root compression at C5-C6 and 
C6-C7 with degenerative disc disease and involvement of the 
left upper extremity, post-traumatic stress disorder, and 
hypertension, either singularly or in combination, preclude 
substantially gainful employment.  Such considerations were 
asked to be addressed in the remand to the RO.

The Court has held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In this case, not all of the development requested 
by the Board in its December 2003 remand was completed.  VA 
regulations provide that where "diagnosis is not supported by 
the findings on the examination report, or if the report does 
not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (2004).  Where the 
Board makes a decision based on an examination report that 
does not contain sufficient detail, remand is required "for 
compliance with the duty to assist by conducting a thorough 
and contemporaneous medical examination."  Goss v. Brown, 9 
Vet. App. 109, 114 (1996).  

In light of such, on remand the veteran should be afforded 
additional VA examinations which take into account all 
treatment records and contain all necessary clinical 
findings.  Any additional updated treatment records should 
also be obtained.

Accordingly, this matter is hereby REMANDED to the RO, via 
the Appeals Management Center, for the following actions:

1.  The RO should ask the veteran to 
identify all sources of VA and non-VA 
treatment for his back disability during 
and since 2002.  The RO should obtain 
copies of the related medical records 
which are not already on file.  

2.  Thereafter, the RO should have the 
veteran undergo a VA examination which 
addresses the current severity of his 
service-connected back disability.  The 
claims folder should be provided to and 
be reviewed by the examiner.  All 
indicated tests should be performed.  The 
examiner should specifically address 
whether there is evidence of severe 
intervertebral disc disease with 
recurring attacks with intermittent 
relief, or pronounced intervertebral disc 
disease with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the 
site of diseased disc with little 
intermittent relief.  The examiner should 
also indicate whether there is evidence 
of intervertebral disc syndrome with 
incapacitating episodes having a total 
duration of at least six weeks during the 
past 12 months; or whether there is 
evidence of intervertebral disc syndrome 
with incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months.  The examiner is further asked to 
address the presence or absence of the 
criteria set forth under the General 
Rating Formula for Diseases and Injuries 
of the Spine, as set forth in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 
(2004)  Each of the above sets of 
diagnostic criteria must be addressed by 
the examiner.  Finally, the examiner 
should provide an opinion as to whether 
veteran's service-connected residuals of 
nerve root compression at C5-C6 and C6-C7 
with degenerative disc disease and 
involvement of the left upper extremity, 
post-traumatic stress disorder, and 
hypertension, either singularly or in 
combination, preclude substantially 
gainful employment.  If unemployability 
results from a combination of both 
service-connected and non-service-
connected disorders, that should be 
indicated in the examination report.  

3.  The RO should then readjudicate the 
veteran's claims for a rating higher than 
20 percent for residuals of nerve root 
compression at C5-C6 and C6-C7 with 
degenerative disc disease and involvement 
of the left upper extremity for the 
period on and after September 23, 2002, 
and for a TDIU rating, including 
reviewing all newly obtained evidence.  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided an SSOC 
that contains a summary of the evidence 
and applicable laws and regulations 
considered pertinent to the issues 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	

                  
_________________________________________________
C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


